Citation Nr: 9903756	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-06 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for the residuals of 
cellulitis, claimed as foot infection.

2.  Entitlement to service connection for dermatofibroma of 
the right scapular region.

3.  Entitlement to service connection for mitral valve 
prolapse, claimed as irregular heartbeat.

4.  Entitlement to service connection for the residuals of 
flu, claimed as right throat pain.

5.  Entitlement to service connection for disability 
manifested by abdominal muscle strain, claimed as ruptured 
muscle and pain in side.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The appellant is reported to have had active service from 
July 1, 1993 to August 13, 1993, with unverified service from 
January 1992 to June 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the RO.



REMAND

The representative argues that the appellant's service 
medical records are not complete because there are no 
documents referable to period of verified service (July 1, 
1993 to August 13, 1993).  Furthermore, the nature of the 
prior period of service (in 1992) still has yet to be 
verified, although medical records are available from this 
period of service.  Additionally, the post-service treatment 
records from Hubbard Hospital need to be requested by the RO.  
Finally, records of treatment at the West Roxbury VA Medical 
Center should be obtained for review.  The appellant also 
should be asked to present all medical evidence which tends 
to show that he currently suffers from residual disability 
due to service.  

For the reasons stated herein above, this case is hereby 
REMANDED to the RO for the following actions:

1.	The RO should contact the 
appropriate military sources and 
attempt to obtain verification of the 
veteran's 1992 military service and 
also attempt to obtain service 
medical records from his 1993 period 
of service.  

2.	The RO should request the 
appellant furnish the names and 
addresses of all medical care 
providers who have furnished 
treatment for the claimed conditions 
since service.  He should be 
requested to furnish signed 
authorizations for release of medical 
records in connection with each 
private source identified, so that 
the RO can request them.  Copies of 
the medical records from all 
identified treatment sources should 
be requested.  All VA treatment 
records of the appellant should be 
obtained.  The Board notes treatment 
at Hubbard Hospital and at the West 
Roxbury VA Medical Center is 
specifically indicated in the claims 
folder.  The appellant also should be 
requested to submit all medical 
evidence which tends to support the 
assertion that he has residual 
disability due to disease or injury 
which was incurred in or aggravated 
by service.  All records obtained 
should be associated with the claims 
folder.  

3.	When the above actions have been 
completed, the RO should undertake to 
review the appellant's claim.  All 
indicated action should be taken in 
this regard.  In the event any 
determination remains adverse to the 
appellant, the claims folder and the 
assembled data should be returned to 
the Board for completion of appellate 
review after compliance with the 
provisions of 38 U.S.C.A. § 7105.  No 
action is required by the appellant 
unless he receives further notice.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


